83125: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01494: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83125


Short Caption:ROMEO VS. DIST. CT. (GRANT, MORRIS, DODD, PLLC)Court:Supreme Court


Related Case(s):74730


Lower Court Case(s):Clark Co. - Eighth Judicial District - A715974Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerVincent James John RomeoVincent J. Romeo
							(VJJR Attorney at Law)
						


Real Party in InterestGrant, Morris, Dodds, PLLCRobert L. Morris
							(Grant Morris Dodds PLLC)
						James E. Whitmire, III
							(Santoro Whitmire)
						


Real Party in InterestSteven L. MorrisRobert L. Morris
							(Grant Morris Dodds PLLC)
						Michael E. Stoberski
							(Olson, Cannon, Gormley, & Stoberski)
						


Real Party in InterestSteven L. Morris, Ltd.Robert L. Morris
							(Grant Morris Dodds PLLC)
						Michael E. Stoberski
							(Olson, Cannon, Gormley, & Stoberski)
						


RespondentElham Roohani


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


02/08/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/29/2021Filing FeeFiling fee paid. E-Payment $250.00 from Vincent J. Romeo. (SC)


06/29/2021Petition/WritFiled Petition for Writ of Mandamus or in the Alternative a Writ of Prohibition. (SC)21-18713




06/29/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-18715




06/29/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-18716




06/29/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-18717




06/29/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-18720




06/29/2021AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)21-18721




06/29/2021AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)21-18722




06/29/2021AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)21-18724




06/29/2021AppendixFiled Appendix to Petition for Writ - Volume 8. (SC)21-18726




07/30/2021Order/ProceduralFiled Order Directing Answer. Real party in interest's answer due: 28 days. Petitioner shall have 14 days from service of the answer to file a reply, if warranted. (SC)21-22191




08/25/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Real party in interest Grant, Morris, Dodds, PLLC shall have until September 10, 2021, to file and serve its answer to the petition for writ.  (SC)21-24782




08/26/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Real party in interest's answer to the petition for writ due: September 10, 2021. (SC)21-24862




09/09/2021MotionFiled Real Party in Interest Grant Morris Dodds, LLC's Unopposed Motion for Seven Day Extension of Time to File Answering Brief Due to Family Emergency.  (With Request for Consideration As Soon As Possible). (SC)21-26158




09/10/2021Petition/WritFiled Real Parties in Interest Steven L. Morris, Ltd and Steven L. Morris' Answering Brief to Petitioner Vincent James John Romero's Petition for Writ of Mandamus or in the Alternative a Writ of Prohibition.  (SC)21-26226




09/11/2021MotionFiled Stipulation and Order for Seven Day Extension of Time for Real Party in Interest Grant Morris Dodds, LLC's to File Answering Brief Due to Family Emergency. (SC)21-26332




09/13/2021Order/ProceduralFiled Order Granting Motion. Grant, Morris, Dobbs shall have until September 17, 2021, to file and serve the answer. Petitioner shall have 14 days from service of Grant, Morris, Dodds' answer to file and serve any reply. (SC)21-26343




09/17/2021Petition/WritFiled Real Party in Interest Grant Morris Dodds PLLC's Answer to Petition for Writ of Mandamus or in the Alternative a Writ of Prohibition. (SC)21-27076




09/17/2021AppendixFiled Real Party in Interest Grant Morris Dodds PLLC's Appendix to Answer to Petition for Writ of Mandamus or in the Alternative a Writ of Prohibition - Volume 1. (SC)21-27077




09/24/2021Petition/WritFiled Petitioner's Reply to Real Party in Interests Steven L. Morris' and Steven L. Morris, LTD.'s Answering Brief. (SC)21-27694




09/24/2021AppendixFiled Petitioner's Appendix - Volume 9. (SC)21-27695




09/24/2021AppendixFiled Petitioner's Appendix - Volume 10. (SC)21-27696




09/24/2021AppendixFiled Petitioner's Appendix - Volume 11. (SC)21-27697




10/01/2021Petition/WritFiled Petitioner's Reply to Real Party in Interests Grant, Morris, Dodds, PLLC's Answering Brief. (SC)21-28303




10/01/2021AppendixFiled Petitioner's Reply Appendix - Volumes 12-14.  (SC)21-28304




10/15/2021MotionFiled Real Party In Interest Grant Morris Dodds PLLC's Motion to Strike Portions of Petitioner's Reply to GMD's Answering Brief and/or Motion for Leave to File Sur-Reply. (SC)21-29750




10/22/2021MotionFiled Petitioner's Response to Real Party in Interests Grant, Morris, Dodds, PLLC's Motion to Strike and/or Motion for Leave to File Sur-Reply.  (SC)21-30595




10/28/2021Order/ProceduralFiled Order Denying Motion.  Real parties in interest have filed a motion to strike portions of petitioner's reply brief on the ground that it raises arguments not previously raised.  Having considered the motion, including its argument on the merits of the alleged new issues, the opposition, and the issues raised in the petition, this court denies the motion to strike.  (SC)21-31106




01/14/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." RP/JH/KP. (SC)22-01494





Combined Case View